Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anirudh Lakhan Sukhu petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his “Request for Brady Material and of Discovery” and his petition for “Exculpatory Evidence.” He seeks an order from this court directing the district court to act. Our review of the district court’s docket sheet discloses that neither of these filings is currently pending in the district court, as they have both been previously resolved. Accordingly, we find that there has been no undue delay in the district court and deny the mandamus petition. We grant leave to proceed in forma pau-peris and dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*610fore this court and argument would not aid the decisional process.

PETITION DENIED.